Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-16,19 and 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Allowable Subject Matter
Claims 1-11,17,18,20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Tsonev et al.(US 2015/0318925) teaches apparatus for transmitting a symbol via a unipolar signal, the apparatus comprising: a symbol allocating unit configured to receive a symbol and allocate the symbol to one or more signals among a plurality of signals(See paragraph 5,23, fig. 12 i.e. a symbol allocating unit which is M-Qam modulato and OFDM modulator configured to receive a symbol(bit-stream) and allocate the symbol to one or more signals among a plurality of signals); a pulse shaping filter configured to apply pulse shaping and output a filtered signal(See abstract, paragraph 16,13, fig. 12 i.e. a pulse shaping filter to apply pulse shaping for producing pulse shaped bipolar signal), wherein the filtered signal outputted by the pulse shaping filter is OFDM(See paragraph 17,139, fig. 12 ); and a transmitter configured to transmit as a unipolar signal(See paragraph 49,137,139, fig. 12 i.e. a transmitter(LED) configured to transmit the filtered signals as a unipolar signal).  
Tsonev does not teach a filter bank comprising a plurality of orthogonal pulse shaping filters each configured to apply pulse shaping to a respective one of the plurality of signals and output a filtered signal, wherein the filtered signals outputted by the plurality of pulse shaping filters are orthogonal signals; and a transmitter configured to transmit the sum of the filtered signals as a unipolar signal, wherein the transmitted signal is a weighted sum of the orthogonal pulse shapes.  
Jiang et al.(US 2018/0234272) teaches pulse shapers(104) for applying pulse shaping and a multiplexer(106 of fig. 1) for multiplexing the output of the pulse shapers(104 of fig.1)(See Paragraph 36,38,fig. 1).
Knutson et al.(5,930,309) teaches orthogonal pulse shaping filters for applying pulse shaping(See Col. 2 lines 29-39 and 50-58, fig. 1 i.e. orthogonal pulse shaping filters(112,113) for applying pulse shaping and a summing node(115) that receive the output of the orthogonal pulse shaping filters(112,113)).
However, the prior art of record fails to teach apparatus for transmitting a symbol via a unipolar signal, the apparatus comprising:…wherein the filtered signals outputted by the plurality of pulse shaping filters are orthogonal signals;…transmit the sum of the filtered signals as a unipolar signal, wherein the transmitted signal is a weighted sum of the orthogonal pulse shapes.  
Claim 18 is allowed because the prior art of record, specifically Tsonev et al.(US 2015/0318925) teaches (ORIGINAL) a method of transmitting a symbol via a unipolar signal, the method comprising: allocating a symbol to one or more signals among a plurality of signals(See paragraph 5,23, fig. 12 i.e. allocating a symbol to one or more signals among a plurality of signals using M-Qam modulato and OFDM modulator); applying pulse shaping (See abstract, paragraph 16,13, fig. 12 i.e. a pulse shaping filter to apply pulse shaping for producing pulse shaped bipolar signal), wherein the filtered signals are OFDM(See paragraph 17,139, fig. 12); and transmitting the filtered signal as a unipolar signal(See paragraph 49,137,139, fig. 12 i.e. a transmitter(LED) for  transmitting the filtered signal as a unipolar signal).  
Tsonev does not teach …applying pulse shaping to the plurality of signals to obtain a plurality of filtered signals, wherein the filtered signals are orthogonal signals; and transmitting the sum of the filtered signals as a unipolar signal, wherein the transmitted signal is a weighted sum of the filtered signals.  
Jiang et al.(US 2018/0234272) teaches a multiplexer(106 of fig. 1) for multiplexing the output of pulse shapers(104 of fig.1)(See Paragraph 36,38,fig. 1).
Knutson et al.(5,930,309) teaches orthogonal pulse shaping filters for applying pulse shaping(See Col. 2 lines 29-39 and 50-58, fig. 1 i.e. orthogonal pulse shaping filters(112,113) for applying pulse shaping and a summing node(115) that receive the output of the orthogonal pulse shaping filters(112,113)).
However, the prior art of record fails to teach a method of transmitting a symbol via a unipolar signal, the method comprising:…wherein the filtered signals are orthogonal signals; and transmitting the sum of the filtered signals as a unipolar signal, wherein the transmitted signal is a weighted sum of the filtered signals.  

Claim 18 is allowed because the prior art of record, specifically Tsonev et al.(US 2015/0318925) teaches a non-transitory computer-readable storage medium arranged to store computer program instructions which, when executed, perform a method of transmitting a symbol via a unipolar signal, the method comprising: allocating a symbol to one or more signals among a plurality of signals(See paragraph 5,23, fig. 12 i.e. allocating a symbol to one or more signals among a plurality of signals using M-Qam modulato and OFDM modulator); applying pulse shaping (See abstract, paragraph 16,13, fig. 12 i.e. a pulse shaping filter to apply pulse shaping for producing pulse shaped bipolar signal), wherein the filtered signals are OFDM(See paragraph 17,139, fig. 12); and transmitting the filtered signal as a unipolar signal(See paragraph 49,137,139, fig. 12 i.e. a transmitter(LED) for  transmitting the filtered signal as a unipolar signal).  
Tsonev does not teach … applying pulse shaping to the plurality of signals to obtain a plurality of filtered signals, wherein the filtered signals are orthogonal signals; and transmitting the sum of the filtered signals as a unipolar signal, wherein the transmitted signal is a weighted sum of the filtered signals.  
Jiang et al.(US 2018/0234272) teaches a multiplexer(106 of fig. 1) for multiplexing the output of pulse shapers(104 of fig.1)(See Paragraph 36,38,fig. 1).
Knutson et al.(5,930,309) teaches orthogonal pulse shaping filters for applying pulse shaping(See Col. 2 lines 29-39 and 50-58, fig. 1 i.e. orthogonal pulse shaping filters(112,113) for applying pulse shaping and a summing node(115) that receive the output of the orthogonal pulse shaping filters(112,113)).
However, the prior art of record fails to teach a non-transitory computer-readable storage medium arranged to store computer program instructions which, when executed, perform a method of transmitting a symbol via a unipolar signal, the method comprising:… wherein the filtered signals are orthogonal signals; and transmitting the sum of the filtered signals as a unipolar signal, wherein the transmitted signal is a weighted sum of the filtered signals.  
	Claims 2-11,17 are allowed due to their dependency to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637